Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (In millions) (Unaudited) SixMonthsEnded June 30, 2008 2007 Earnings: Income from continuing operations before taxes $ 113.7 $ 56.7 Add (deduct): Equity in income of non-consolidated affiliates (19.1 ) (20.3 ) Capitalized interest (1.1 ) – Fixed charges as described below 15.3 14.3 Total $ 108.8 $ 50.7 Fixed Charges: Interest expensed and capitalized $ 9.3 $ 9.9 Estimated interest factor in rent expense(1) 6.0 4.4 Total $ 15.3 $ 14.3 Ratio of earnings to fixed charges 7.1 3.5 (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
